

117 HR 2032 IH: Pandemic Supplies Production Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2032IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Larson of Connecticut (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the President to use authority under the Defense Production Act of 1950 to ensure an adequate supply equipment necessary for limiting the spread of COVID–19, to require the Director of the Defense Logistics Agency to establish a system for States and localities to access covered items during a covered emergency, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Supplies Production Act.2.FindingsCongress finds the following:(1)The global shortage of medical and sanitation supplies due to the COVID–19 pandemic has paralyzed health care systems and strained emergency response capabilities of governments around the world.(2)The pandemic demonstrated the interdependent nature and the limitations of global supply chains as both our Nation and the world competes for a finite number of suppliers for critical medical and sanitation resources.(3)Providing a comprehensive understanding of how to procure, manage, deliver, and sustain at scale was necessary during this crisis, and will be critical as the United States replenishes current supplies and plans for future crises.(4)The Federal Emergency Management Agency and the Department of Health and Human Services were challenged to rapidly identify, procure and deploy large quantities of goods and services while simultaneously responding and planning for the recovery of the United States from this global pandemic.(5)The traditional interagency emergency response structure, built to respond to natural disasters typically defined by geographic locales, does not have the capacity to scale quickly to address a crisis of this magnitude.(6)The Department of Defense leveraged acquisition and supply chain expertise are uniquely suited to rapidly scale and establish acquisition strategies, for both procurement of supplies, expansion of industrial capabilities and distribution of such supplies as the COVID–19 response requirements evolved.(7)As the combat logistics support agency for the Nation, the Defense Logistics Agency (DLA) manages the global supply chain—from raw materials to end user to disposition—for the Army, Marine Corps, Navy, Air Force, Space Force, Coast Guard, 11 combatant commands, other Federal agencies, and partner and allied nations.(8)DLA has supported the COVID–19 response of the Department of Defense by increasing the production and acquisition of critical items through existing large-scale contracts across multiple supply chains.(9)As a logistics integrator and acquisition and service provider, DLA has the unique capability to manage the supply chain that few other organizations, public or private, can match to assist States, local governments, hospitals, and health care providers around the country with supplies so they are not needlessly competing against one another.(10)The understanding of the reliance of the United States on foreign suppliers, often many tiers down in the supply chain, and the impact of that reliance on producing at scale, has allowed the Secretary of Health and Human Services to better plan for replenishment of the Strategic National Stockpile.(11)DLA should provide direct support for States during the COVID–19 pandemic and future emergencies.(12)DLA can identify private sector capacity and assess additional needs for vaccines, therapeutics, tests, personal protective equipment, and supplies during the COVID–19 pandemic and during future emergencies.(13)Testing capacity and testing materials have not met existing needs, as well as therapeutics.3.Use of Defense Production Act authority for equipment necessary for limiting spread of COVID–19(a)In generalImmediately upon the enactment of this Act, the President shall—(1)determine under section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)) that—(A)medical equipment and supplies, testing materials, ventilators, and personal protective equipment are scarce and critical material essential to the national defense; and(B)the requirements of the national defense for such equipment cannot be met without exercising the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.);(2)identify private sector capacity to produce such equipment; and(3)exercise the authorities provided by the Defense Production Act of 1950 to the extent necessary—(A)to mitigate, where possible, the dependency of the United States on overseas sources of supply of each such materials during the global shortage; and(B)to ensure the immediate adequacy of productive capacity and supply of ventilators, N–95 masks and other essential personal protective equipment, therapeutics, and tests and testing supplies needed to address the COVID–19 crisis based on an assessment of needs.(b)ReportsBeginning on the date of the declaration of a national pandemic or the declaration of a public health emergency and ending on the date that is 7 days after the termination of such pandemic or emergency, the head of the agency coordinating the National response to the pandemic or emergency, shall submit to Congress weekly reports on—(1)the status of the production of equipment, ventilators, medical protective gear, therapeutics, and tests and testing supplies;(2)available resources; and(3)the plan for the distribution of equipment, ventilators, medical protective gear, therapeutics, and tests and testing supplies.(c)TerminationThis section, and authorities carried out pursuant to this section, shall terminate on the date on which the national emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.), relating to the COVID–19 outbreak, terminates.4.Defense Logistics Agency system to access covered items during a covered emergency(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall—(1)establish and maintain a online system, or expand access to an existing system, through which States and local governments affected by a covered emergency may submit requests for covered items; and(2)establish procedures for fulfilling such requests.(b)FundingThe Secretary of Homeland Security, acting through the Director of the Federal Emergency Management Agency, shall transfer such amounts as determined by the Secretary of Defense, acting through the Director of the Defense Logistics Agency, to be derived from the unobligated balances of amounts appropriated or otherwise made available to the Disaster Relief Fund, to reimburse costs that the Secretary of Defense certifies to the Secretary of Homeland Security were incurred to carry out this section.(c)DefinitionsIn this section:(1)The term covered emergency means—(A)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or(B)an emergency or disaster declared by a Governor of a State or the head of a unit of local government. (2)The term covered item means a good or service determined by the Director of the Defense Logistics Agency to be essential to respond to a covered emergency.(3)The term unit of local government means a county, municipality, town, township, village, parish, borough, Tribe, or other unit of general government.5.Reports(a)Mass production of COVID–19 vaccineNot later than 60 days after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall submit to Congress a report describing the needs of the domestic manufacturing base for the mass production of a COVID–19 vaccine, including the raw materials needed and an identification of specific entities that could support such mass production.(b)Quarterly reports(1)In generalEach quarter, the Director of the Defense Logistics Agency shall submit to Congress—(A)an assessment of the identified needs, personnel requirements, funding requirements, and timelines and milestones of operations for the response and recovery efforts of Defense Logistics Agency and the COVID–19 Joint Acquisition Task Force during the COVID–19 pandemic; and(B)a description of any challenges faced in carrying out such efforts and recommendations to resolve such challenges.(2)TerminationThe requirement under paragraph (1) shall terminate at the end of the first quarter that begins after the national emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.), relating to the COVID–19 outbreak, terminates.